        Case 1:19-cr-00337-JPO Document 33 Filed 07/08/20 Page 1 of 1




                                                   July 8, 2020

Via ECF

The Honorable J. Paul Oetken
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

      Re:   United States v. Capser, 19 CR 337 (JPO)

Dear Judge Oetken:

      I write with the consent of the Government to respectfully request an
adjournment of approximately 30 days of Mr. Capser’s sentencing due to the
ongoing public health crisis. The sentencing is currently scheduled for July 16,
2020.

      Thank you for your consideration of this request.

                                             Respectfully submitted,


                                             _____________________________
                                             Tamara L. Giwa
                                             Counsel for Todd Capser
                                             Federal Defenders of New York
                                             (917) 890-9729


Cc:   AUSA David Robles (via ECF)
      AUSA Benjamin Schrier (via ECF)
